AQUILINO LOPEZ, Jr., Acting County Judge.
This cause came on to be heard on the petition for allowance of attorneys’ fees filed by Helliwell, Melrose & Sanderson, to which the co-executors of the last will and testament of Harold A. Clark, deceased, filed objections. The court conducted a hearing on the petition on September 10, 1958, and finds—
That after the death of Harold A. Clark the co-executors of his last will and testament (the Miami Beach First National Bank and Charlotte Clark) as plaintiffs, filed a suit against Charlotte Clark, Pamela Clark Gardner, now known as Pamela Clark Moorhead, Peter Stevenson Clark, a/k/a Steven Clark, and Harold A. Clark, Jr., as defendants, for a declaratory decree for the purpose of determining the homestead status of certain property owned by Harold A. Clark in Marathon, Florida at the time of his death, said cause having been instituted in the circuit court of the sixteenth judicial circuit in and for Monroe County, being numbered 14961.
That in said suit for declaratory judgment, the co-executors were represented by the firm of Katzentine, Heckerling & White, and W. Curry Harris, as counsel.
That Helliwell, DeWolf, Melrose & Sanderson were the attorneys of record in said cause for Pamela Clark Gardner, now known as Pamela Clark Moorhead, and that Robert C. Lane was the attorney of record in said cause for Harold A. Clark, Jr. and Peter Stevenson Clark, a/k/a Steven Clark.
That said cause was prosecuted to conclusion, and that as a result of said suit, the property in question was declared to be the homestead of Harold A. Clark at the time of his death.
That petitioners herein, although rendering valuable legal services in said suit to the defendant Pamela Clark Moorhead, did not render services to the estate of Harold A. Clark, deceased, or the personal representatives thereof, within the purview of section 734.01, Florida Statutes, 1957.
It is therefore ordered and adjudged that the petition of Helli-well, Melrose & Sanderson for an award to them by the court of an attorneys’ fee to be paid out of the assets of the estate of Harold A. Clark, deceased, is denied.
*83It is further ordered and adjudged that nothing herein contained shall operate to affect in any manner the rights of said petitioners to enforce as against Pamela Clark Gardner claim for compensation for legal services rendered to the said Pamela Clark Gardner in the suit aforesaid.